Response to 312 Amendment

The amendment filed on February 2, 2022 under 37 CFR 1.312 has been considered:
	The amendment to the abstract has been accepted and is entered.
	The amended drawings 4A, 7A, 8, 11 and 19A have been review and are alright to enter; 
	The amendments to the claims 1 – 20 require more than a cursory review and involve materially added work of the part of the Office (MPEP 714.16(I) and (II)(e).  In addition, the amendment to claims 1 and 14 appear to change the scope of those claims.  
Similarly, the amendment to the specification involves materially added work and is not entered.
Therefore, this amendment is only entered in part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611